UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended October 31, 2009 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number:000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0454144 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) Suite 2015, 600 Leopard Street, Corpus Christi, Texas (Address of principal executive offices) (Zip Code) (361) 884-7474 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 48,624,946 shares of common stock outstanding as ofDecember 11, 2009. EXPLANATORY NOTE TO FORM 10-Q/A: This 10-Q/A is being filed to correct our financial statements for the three months ended October 31, 2009 and 2008.Subsequent to issuing the report for the three months ended October 31, 2009 and 2008, we discovered the following errors that impacted the balance sheets, statements of operations and comprehensive loss, and statements of cash flows. 1) In October 2009, our private placements included warrants which had a “price protection” feature (i.e., an anti-dilution feature; a ratchet down feature).As a result, the warrants are not considered indexed to our own stock, and as such, they are to be classified as liabilities and all future changes in the fair value of these warrants will be recognized currently in earnings in our consolidated statement of operations under the caption “Other Items – Gain (loss) on warrant derivative liability” until such time as the warrants are exercised or expire.The previously filed financial statements reflected the warrants as indexed to our own stock and classified them as a component of equity. See Note 7: Warrant derivative liability for a detailed disclosure relating to these warrants. 2) In August 2009, we extended the term of warrants originally issued with an equity raise.Because the warrants that were extended were originally issued with common stock, the fair values associated with this modification should have been recorded as a deemed dividend. The previously filed financial statements reflected the extension as interest and finance charges. See Note 10: Stockholders’ equity (deficit) – warrant modifications for more information. Additionally, we have corrected various typographical errors from the original document. STRATEGIC AMERICAN OIL CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 Table of Contents PART I- FINANCIAL INFORMATION Item 1. Financial Statements 1 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2009 (Unaudited) 2 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) October31,2009 (Restated) July31,2009 CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses and deposits RECLAMATION BONDS (Note 3) EQUIPMENT (Note 4) OIL AND GAS PROPERTIES (Note 5) Proved properties Unproved properties TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Convertible notes (Note 6) Notes payable (Note 6) - Warrant derivative liability (Note 7) - Due to related parties (Note 8) ASSET RETIREMENT OBLIGATIONS (Note 9) Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Capital stock (Note 10) Common stock $0.001 par value: 500,000,000 shares authorized 43,014,135 shares issued and outstanding (July 31, 2009 - 29,350,827) Additional paid-in capital Obligation to issue shares Share subscriptions Deficit accumulated during the exploration stage ) ) Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ COMMITMENTS AND CONTINGENCIES (Notes 1 and 11) SUBSEQUENT EVENTS (Note 13) The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October31, 2009 (Restated) Three Months Ended October31, 2008 For the Period from April12, 2005 (inception) to October31, 2009 (Restated) OIL AND GAS REVENUES (Note 8) $ $ $ EXPENSES Consulting fees Consulting fees - stock based (Note 10) Depreciation and depletion Direct operating costs (Note 8) General and administrative Impairment of properties (Note 5) - - Interest and financing charges (Notes 6, 8 and 10) - Management fees (Note 8) Management fees – stock based (Notes 8 and 10) - - Professional fees Travel and promotion TOTAL EXPENSES LOSS BEFORE OTHER ITEMS ) ) ) OTHER ITEMS Gain on debt settlement - Interest and other income - Foreign exchange loss ) - ) Loss on warrant derivative liability (Note 7) ) - ) NET LOSS FOR THE PERIOD ) ) ) DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE, BEGINNING OF PERIOD ) ) - DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE, END OF PERIOD $ ) $ ) $ ) NET LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended October31, 2009(Restated) Three Months Ended October31, 2008 For the Period From April12, 2005 (inception) to October31, 2009(Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and depletion Impairment of oil and gas properties - - Non-cash interest and financing charges - Stock based compensation Loss on warrant derivative liability - Gain on debt settlement ) - ) Write-off of reclamation bond - - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and deposits ) ) ) Accounts payable and accrued liabilities ) ) NET CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of share issuance costs Proceeds from convertible notes - - Proceeds from notes payable - Advances and repayments to related parties ) ) NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of oil and gas properties, net of cost recoveries ) ) Purchase of equipment ) - ) Reclamation bonds - - ) NET CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES ) ) INCREASE IN CASH CASH, BEGINNING - CASH, ENDING $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION AND NONCASH INVESTING AND FINANCING ACTIVITIES (Note 12) The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2009 (Unaudited) NOTE 1: NATURE OF OPERATIONS Strategic American Oil Corporation (the "Company") was incorporated as Carlin Gold Corporation on April 12, 2005 in Nevada, U.S.A. On July 11, 2005, the Company changed its name to Nevada Gold Corp., on October 18, 2005 the Company changed its name to Gulf States Energy Inc., and on September 5, 2006, the Company changed its name to Strategic American Oil Corporation. The Company is an exploration stage company as it has not generated significant revenues from operations. The Company was formed for the purpose of oil and gas exploration and development. The Company owns 100% of Penasco Petroleum Inc. ("Penasco"), a Nevada corporation incorporated on November 23, 2005. The accompanying consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at October 31, 2009, the Company had working deficit of $(3,387,770) and has incurred significant losses since inception and further losses are anticipated in the development of its oil and gas property interests. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing exploration and development and ultimately on generating future profitable operations. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Since internally generated cash flow will not fund development and commercialization of the Company's oil and gas properties, the Company will require significant additional financial resources and will be dependent on future financings to fund its ongoing exploration and development as well as other working capital requirements. The Company's future capital requirements will depend on many factors including the rate and extent of progress in its exploration and development programs. There can be no assurance the Company will be successful in its efforts to raise additional financing or if financing is available, that it will be on terms that are acceptable to the Company. Management is addressing going concern remediation through raising additional sources of capital for operations and planned property acquisitions. Management's plans are intended to increase the Company's financial stability and improve the efficiency of continuing operations. The Company continues to raise capital through private placements to meet immediate working capital requirements. Management expects to be able to complete planned property acquisitions and funding of on-going operations. These measures, if successful, will contribute to reducing the risk of going concern uncertainties for the Company over the next twelve to twenty-four months. Unaudited Interim Consolidated Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. They may not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the consolidated financial statements for the year ended July 31, 2009, included in the Company's Annual Report on Form 10-K filed with the Securities and Exchange Commission. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in the Form 10-K filed on November 12, 2009 with the U.S. Securities and Exchange Commission. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three months ended October 31, 2009, are not necessarily indicative of the results that may be expected for the year ending July 31, 2010. Restatement These consolidated financial statements have been restated as more fully discussed in Note 2 – Restatement. Fair Value Accounting standards regarding fair value of financial instruments define fair value, establish a three-level hierarchy which prioritizes and defines the types of inputs used to measure fair value, and establish disclosure requirements for assets and liabilities presented at fair value on the consolidated balance sheets. Fair value is the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants. A liability is quantified at the price it would take to transfer the liability to a new obligor, not at the amount that would be paid to settle the liability with the creditor. The three-level hierarchy is as follows: · Level 1 inputs consist of unadjusted quoted prices for identical instruments in active markets. · Level 2 inputs consist of quoted prices for similar instruments. · Level 3 valuations are derived from inputs which are significant and unobservable and have the lowest priority. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.We have determined that certain warrants outstanding as of the date of these financial statements qualify as derivative financial instruments under the provisions of FASB ASC Topic No. 815-40, “Derivatives and Hedging – Contracts in an Entity’s Own Stock.” These warrant agreements include provisions designed to protect holders from a decline in the stock price (‘down-round’ provision) by reducing the exercise price in the event we issue equity shares at a price lower than the exercise price of the warrants.As a result of this down-round provision, the exercise price of these warrants could be modified based upon a variable that is not an input to the fair value of a ‘fixed-for-fixed’ option as defined under FASB ASC Topic No. 815-40 and consequently, these warrants must be treated as a liability and recorded at fair value at each reporting date. The fair value of these warrants was determined using the Black-Sholes option pricing method with any change in fair value during the period recorded in earnings as “Other income (expense) – Gain (loss) on warrant derivative liability.” 6 Table of Contents Significant inputs used to calculate the fair value of the warrants include expected volatility and the risk-free interest rate. The following table sets forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of October 31, 2009. Carrying Fair Value Measurement at October 31, 2009 Value at October31,2009 Level 1 Level 2 Level 3 Derivative warrant liability $ _ - $ The following table sets forth the changes in the fair value measurement of our Level 3 derivative warrant liability during the three months ended October 31, 2009: Beginning balance – July 31, 2009 $ - Issuance of derivative warrants Reduced for warrants exercised - Change in fair value of derivative liability At October 31, 2009 $ The $2,038,226 change in fair value was recorded as an increase of the derivative liability and as an unrealized loss due to change in fair value of the liability in our statement of operations. Subsequent Events The Company has evaluated events occurring between the end of the fiscal quarter, October 31, 2009, and December 10, 2009 when the financial statements were issued. Recent accounting pronouncements The Accounting Standards Codification (ASC) has become the source of authoritative U.S. generally accepted accounting principles ("GAAP"). The ASC only changes the referencing of financial accounting standards and does not change or alter existing GAAP. Effective August 1, 2009, the Company adopted ASC 855, Subsequent Events (formerly FAS No. 165 "Subsequent Events"). ASC 855 requires companies to recognize in the financial statements the effects of subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements. An entity shall disclose the date through which subsequent events have been evaluated, as well as whether that date is the date the financial statements were issued. Companies are not permitted to recognize subsequent events that provide evidence about conditions that did not exist at the date of the balance sheet but arose after the balance sheet date and before financial statements are issued. Some non recognized subsequent events must be disclosed to keep the financial statements from being misleading. For such events a company must disclose the nature of the event, an estimate of its financial effect, or a statement that such an estimate cannot be made. This Statement applies prospectively for interim or annual financial periods ending after June 15, 2009. The adoption of ASC 855 did not have a material impact on the Company's results of operations and financial position. Certain other recent accounting pronouncements have not been disclosed as they are not applicable to the Company. NOTE 2: RESTATEMENT Subsequent to issuing the report for the three months ended October 31, 2009 and 2008, we discovered the following errors that impacted the balance sheets, statements of operations and comprehensive loss, and statements of cash flows. 1) In October 2009, our private placements included warrants which had a “price protection” feature (i.e., an anti-dilution feature; a ratchet down feature).As a result, the warrants are not considered indexed to our own stock, and as such, they are to be classified as liabilities and all future changes in the fair value of these warrants will be recognized currently in earnings in our consolidated statement of operations under the caption “Other Items – Gain (loss) on warrant derivative liability” until such time as the warrants are exercised or expire.The previously filed financial statements reflected the warrants as indexed to our own stock and classified them as a component of equity. See Note 7: Warrant derivative liability for a detailed disclosure relating to these warrants. 2) In August 2009, we extended the term of warrants originally issued with an equity raise.Because the warrants that were extended were originally issued with common stock, the fair values associated with this modification should have been recorded as a deemed dividend. The previously filed financial statements reflected the extension as interest and finance charges. See Note 10: Stockholders’ equity (deficit) – warrant modifications for more information. The restatement changes increase the loss in the statement of operations and the accumulated deficit by $1,677,149, decreases additional paid in capital by $2,713,189 and increases warrant derivative liability by $4,390,338. The results of the restatements are summarized as follows: 7 Table of Contents Consolidated Balance Sheets as of October 31, 2009: As reported Adjustment As restated Warrant derivative liability $
